231 F.2d 664
John G. KELLEY, Appellant,v.UNITED STATES of America, Appellee.
No. 5293.
United States Court of Appeals Tenth Circuit.
April 16, 1956.

Appeal from the United States District Court for the Eastern District of Oklahoma; Eugene Rice, Chief Judge.
John G. Kelley, pro. per.
Frank D. McSherry, U. S. Atty., Muskogee, Okl., for appellee.
Before MURRAH and PICKETT, Circuit Judges, and HILL, District Judge.
PER CURIAM.


1
This is an appeal from an order of the District Court of the Eastern District of Oklahoma, denying a motion under Section 2255, Title 28 U.S.C.A., to vacate a judgment and sentence upon the petitioner.


2
From the record evidence before the trial court and here, it clearly appears that the petitioner is not entitled to any relief, and the order is affirmed.